Title: June [1799]
From: Washington, George
To: 




1. Wind still fresh from No. Wt. & cold for the Season—sd. to be a frost. Dined & lodged at Mr. Laws.
 


2. Growing warmer, & cloudy—likely for Rain, but none fell. Returned home to dinner—takg. Church at Alexa. in my way. Found Doctr. Stuart here.
 


3. Mer. at 60 in the Morning and 64 at Night. Wind Easterly—great appearances of Rain without any falling. Doctr. Stuart went away after Breakfast.
 


4. Wind still Easterly with clouds. Mer. at 62 in the morning & 67 at N. Clear afternoon.
 


5. Wind So. Easterly—Mer. 62. Morning lowering as the Evening also was. Mer. 66 at Night. A Mr. Chs. Newbald from New Jersey dined here & went away afterwds.

   
   
   charles newbald: GW paid Charles Newbold $12.00 on 27 Nov. 1799 for a plow (GW’s Cash Memoranda, RPJCB). Newbold had received on 26 June 1797 the first patent for a plow issued in the United States (21st Cong., 2d sess., House Doc., No. 50, p. 46).



 



6. Morning cloudy—wind Southerly and Mer. at 64 & at Night 66. Towards night the wind got more to the Eastward & the clouds had more the appearance of Rain.
 


7. Morning calm & very heavy—Mer. at 66. Very likely for rain all day—with thunder about Noon & showers to the So. ward & Eastward of us. Mer. 68 at Night.
 


8. Morning still heavy & cloudy. Mer. at 65 and wind at So. Et. but variable. Sprinkling at times through the day—but no rain to wet the grd. Mer. at 62 at Night.
 


9. Clear through the day. Wind fresh and cool from No. Wt. Mer. 58 in the morning & 63 at Night. Mr. Alexr. White came to dinner.
 


10. Morning calm & clear. Mer. at 60. Southerly wind afterwards. Mer. 73 at Night. Mr. Page & Mr. Seldon dined here, & went away afterwds.


   
   Mr. Seldon is probably a relative of William Byrd Page. Page’s mother, a member of the Seldon family, married Wilson Cary Seldon after the death of her first husband.



 


11. Morning clear & calm. Evening a little cloudy with the wind Southerly. Mer. 62 in the morning & 76 at Night. Bishop Carroll, Mr. Digges & his Sister Carroll—Mr. Pye & Doctr. Craik all dined here.


   
   Bishop John Carroll (1735–1815), son of Daniel Carroll (1696–1750/51) of Upper Marlboro, was born in Upper Marlboro, Md., studied for the priesthood at the Jesuit College at Liège, and returned to Maryland in 1774. While sympathetic to the American revolutionaries his only major activity in the Revolution was in accompanying the American mission to Canada in 1776. After the Revolution, Carroll became the first Roman Catholic bishop in the United States. his sister carroll: Although GW may have meant Bishop Carroll’s unmarried sister Elizabeth Carroll, he probably meant Thomas Digges’s sister Elizabeth Digges Carroll (1743–1845), widow of Bishop Carroll’s nephew Daniel Carroll, Jr., of Rock Creek (d. 1790).



   
   Mr. Pye is probably one of the members of the Pye family of Charles County, Md. A Mr. Charles Pye had been entrusted by Thomas Atwood Digges with a box of seeds sent GW by a London seedsman during the previous year (Digges to GW, 10 April 1798, DLC:GW).



 


12. Clear & calm all the forenoon—a light So. Westerly breeze in the afternoon. Mer. at 70 in the Morning & 80 at Night.
 



13. Clear, with very little wind in the Morning. Mer. at 74 brisk Southerly wind afterwards. Mer. 82 at Nig. Mrs. & Miss Fairfax & Miss Denison dined here.
 


14. Morning—calm, but the wind soon came out at No. Wt. & blew very hard all day—appearances of Rain in the forenoon but clear afternoon. Mer. at 80 in the Morning & 72 at Night.
 


15. Mer. 66 in the Morning—clear with the wind at No. Wt. and fresh in the forenoon. Captn. Geo. S. Washington & Mr. Robt. Lewis came in the afternoon.


   
   George S. Washington had received a commission in the provisional army in Jan. 1799. He was married in 1793 to Lucy Payne, sister of Dolley Madison. Later he moved to South Carolina and died in Augusta, Ga.



 


16. Morning clear & calm. Mer. at 62—calm all day. Mer. 74 at Night. Doctr. & Mrs. Stuart & their 3 daughters came here to dinner.
 


17. Morning Mer. at 69—Wind Southerly & perfectly clear—calm afterwards & Mer. 83 at Night. Captn. Washington & Mr. Lewis went away early this morning & Dr. Stuart aft. B[reakfast].
 


18. Morning calm & clear. Mer. at 74. So. Wt. wind afterwards. Mer. 91 at Noon & 84 at Night. Mrs. Washington came to dinner.
 


19. Morning clear, calm & very Warm. Mer. at 79 in the Morning 92 abt. 2 oclock and 82 at Night. About 5 oclock in the afternoon a moderate shower for 10 minutes. Mrs. & Miss Fairfax, & Mr. Donaldson and Mr. Foote came to Dinner & went away afterwards—as did Mrs. Washington.


   
   Mr. Donaldson may be a relative of Mrs. Jane Dennison (Donaldson) Fairfax.



 


20. Morning cloudy—Mer. at 76 and Wind So. Easterly and fresh all day towards night appearances of Rain. Mer. at 71 only. The following company dined here—Chief Justice of the U.S. Ellsworth Mr. & Mrs. Steer Senr.—Mr. & Mrs. Steer Junr. Mr. Van Havre—Mr. & Mrs. Ludwell Lee—Mrs. Corbin Washington Mr. & Mrs. Hodgson & Miss Cora. Lee Mr. & Mrs. Geo. Calvert and a Captn. Hamilton & Lady from the Bahama Islands.


   
   GW’s dinner guests today included: Oliver Ellsworth, whom GW appointed in 1796 to the United States Supreme Court as chief justice of the United

states; Henri Joseph Stier and his wife, Marie Louise Peeters Stier; their son Jean Charles Stier and his wife, Marie Van Havre Stier; Marie’s brother Jean Michel Van Havre, an emigré from Belgium; Ludwell Lee and his second wife, Elizabeth Armistead Lee; William Hodgson and his bride, Portia Lee Hodgson; Portia’s younger sister Cornelia; and George Calvert and his bride of nine days, Rosalie Eugenia Stier (1778–1821), daughter of Henri and Marie Stier (see HOYT [2]William D. Hoyt, Jr., ed. “The Calvert-Stier Correspondence: Letters from America to the Low Countries, 1797-1828.” Maryland Historical Magazine 38 (1943): 123–40.). mrs. corbin washington: Hannah Lee (1766–c.1801), second daughter of Richard Henry Lee, married Corbin Washington in 1787.



 


21. Cloudy morning & wind at South. Mer. 70 appearances of Rain all day, but none fell. Mer. 80 at Night.
 


22. Morning clear—brisk Southerly wind. Mer. at 72. Very much like Rain in the Afternoon but none fell. Mer. at 86 at its highest & 82 at Night. Doctr. Stuarts family & Mr. & Mrs. Calvert went away after breakfast.
 


23. Morning clear—Wind Southerly & Mer. at 76. Distant thunder & appearances of Rain in the afternoon but none fell. Mer. at 90 (highest) and 84 at night.
 


24. Calm & very warm. Mer. at 80 in the morning—92 at highest & 86 at Night. Thunder in the So. Wt. quarter but no rain.
 


25. Calm & very warm. Mer. at 80 in the morning—93 at highest & 88 at Night.
 


26. Morning clear—wind fresh from the So. W. Mer. at 82. Fresh from the same quarter all day, with a good deal of rain to the Eastward but a sprinkle only fell here. Mer. 91 at highest & 79 at Night.
 


27. Brisk Southerly wind in the morning & cloudy. Mer. at 74 & the same at Night. Great appearances of Rain in the afternoon and showers around us but none fell here.
 


28. A little breeze from the Southward in the morning & Mer. at 72 84 at highest & 76 at Night. Great appearances of Rain & considerable quantities fell No. & East of us—but none here.
 


29. Morning lowering—Wind Southerly and Mer. at 74. A great deal of rain appeared to fall all around us, but none here. Mer. 75 at Night.
  

   


30. Morning cloudy—Wind Southerly & Mer. at 72–84 at highest & 80 at night.
